ORDER
ANTHONY F. PISTILLI of TEANECK, who was admitted to the bar of this State in 1978, having pleaded guilty to one count of second-degree theft by deception in violation of N.J.S.A. 2C:20-4 and one count of second-degree conspiracy to commit theft by deception in violation of N.J.S.A 2C:5-2 and N.J.S.A. 2C:20-4, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-6(b), ANTHONY F. PISTILLI is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that ANTHONY F. PISTILLI be restrained and enjoined from practicing law during the period of his suspension; and it is further
*7ORDERED that ANTHONY F. PISTILLI comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.